Exhibit 10.2
AMENDMENT NO 2 TO EMPLOYMENT AGREEMENT
     This Amendment No. 2 (“Amendment”) is made as of September 10, 2009 to the
Employment Agreement (“Agreement”) dated as of the 12th day of December 2007, as
amended October 7, 2008, between Alkermes, Inc., a Pennsylvania corporation (the
“Company”), and Richard F. Pops (“Executive”).
     WHEREAS, the Company and Executive have entered into the Agreement and now
wish to amend certain terms of the Agreement pursuant to this Amendment
(capitalized terms used but not defined herein shall have the meaning set forth
in the Agreement);
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Section 1 of the Agreement shall be deleted in its entirety and replaced
with a new Section 1 which shall read as follows: “The term of this Agreement
shall extend from December 12, 2007 (the “Commencement Date”) until this
Agreement is earlier terminated by either the Executive or the Company pursuant
to Paragraph 4. The term of this Agreement may be referred to herein as the
“Period of Employment.””
     2. Section 2 of the Agreement shall be deleted in its entirety and replaced
with a new Section 2 which shall read as follows: “Commencing September 10,
2009, Executive shall serve as the Chief Executive Officer, President and
Chairman of the Board of Directors of the Company, and shall have supervision
and control over and responsibility for the day-to-day business and affairs of
the Company, be responsible for oversight of strategic issues affecting the
Company and maintaining key relationships in the industry and shall have such
other powers and duties as may from time to time be prescribed by the Board of
Directors of the Company (the “Board”), provided that such duties are consistent
with Executive’s position or other positions that he may hold from time to
time.”
     3. Section 3(a) of the Agreement shall be deleted in its entirety and
replaced with a new Section 3(a) which shall read as follows: “During the Period
of Employment, Executive’s annual base salary shall be his annual base salary on
the Commencement Date. Executive’s base salary shall be redetermined annually by
the Compensation Committee of the Board (the “Compensation Committee”). The base
salary in effect at any given time is referred to herein as “Base Salary.” The
Base Salary shall be payable in substantially equal bi-weekly installments.”
     4. Section 3(b) of the Agreement shall be deleted in its entirety and
replaced with a new Section 3(b) which shall read as follows: “Executive shall
be eligible to receive cash incentive compensation as determined by the
Compensation Committee from time to time, and shall also be eligible, as
determined by the Compensation Committee, to participate in such incentive
compensation plans as the Compensation Committee shall establish from time to
time.”

 



--------------------------------------------------------------------------------



 



     5. Section 4(b) of the Agreement shall be deleted in its entirety and
replaced with a new Section 4(b) which shall read as follows: “If Executive is
prevented from performing his duties hereunder by reason of any physical or
mental incapacity that results in Executive’s satisfaction of all requirements
necessary to receive benefits under the Company’s long-term disability plan due
to a total disability, then, to the extent permitted by law, the Company may
remove Executive from his responsibilities. Nothing in this Subparagraph 4(b)
shall be construed to waive Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.”
     6. Section 5(b)(i) of the Agreement shall be deleted in its entirety and
replaced with a new Section 5(b)(i) which shall read as follows: “Company shall
pay Executive an amount equal to two (2) times the sum of (A) the Executive’s
Base Salary, plus (B) Executive’s Average Incentive Compensation (the “Severance
Amount”). The Severance Amount shall be paid out in substantially equal
bi-weekly installments over twenty-four (24) months, in arrears beginning on the
first payroll date that occurs after thirty-five (35) days from the Date of
Termination. Solely for the purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), each bi-weekly payment is considered a
separate payment. For purposes of this Agreement, “Average Incentive
Compensation” shall mean the average of the annual cash incentive compensation
under Subparagraph 3(b) received by Executive for the two (2) immediately
preceding fiscal years. In no event shall “Average Incentive Compensation”
include any sign-on bonus, retention bonus or any other special bonus.
Notwithstanding the foregoing, if Executive breaches any of the provisions
contained in Paragraph 7 of this Agreement, all payments of the Severance Amount
shall immediately cease.”
     7. Except as specifically amended herein, all provisions of the Agreement
shall remain in full force and effect in accordance with their terms.
     IN WITNESS WHEREOF, the parties have executed this Amendment effective on
the date and year first above written.

                  ALKERMES, INC.    
 
           
 
  By:   /s/ Kathryn L. Biberstein
 
   
 
  Its:   Senior Vice President
 
   
 
                /s/ Richard F. Pops              
 
  Richard  F. Pops    

2